Title: To Thomas Jefferson from Charles Carroll, 10 April 1791
From: Carroll, Charles
To: Jefferson, Thomas


Annapolis, 10 Apr. 1791. TJ’s of the 4th received. Yesterday morning he gave Brown TJ’s letter, paid him the bank note, and took a receipt which he hopes will be satisfactory. He has kept a copy of latter, encloses original, and is “glad on both your accounts that this affair is thus finally adjusted and settled.”
“I flatter myself Congress will during the next Session adopt decisive and adequate measures for the encouragement and support of our navigation. Great Britain, as it strikes me, is the only power, which can rival us in the carrying trade, and the only one disposed to extend her own navigation on the depression of ours. In a matter however of so much consequence, by which the temporary interests of some of the States, and the interests of leading individuals in all, may be affected, we can not proceed with too much caution; for we ought not to hazard any measure, we are not determined to go thro’ with.” He is happy to hear affairs in France go so well: “on the success of the Revolution in that country not only the happiness of France, but the rest of Europe, and perhaps our own depends. I wish sincerely freedom to all the nations of the earth; to France from education, and gratitude I feel a particular attachment: with such feelings, it is not surprising that I should view with anxious care the proceedings of the national Assembly; I own my doubts of a happy issue to their new system do not arise so much from the opposition of the dignified Clergy, and noblesse, as from the fear of disunion, the side views and factions combinations and cabals amongst the popular party. God send my apprehensions may be entirely groundless.”
